DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (a coiled anchor) in the reply filed on 09/01/2021 is acknowledged.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2021.

Information Disclosure Statement
The information disclosure statements filed 08/17/2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Foreign Patent Documents and Non-Patent Literature which have been lined through, in both information disclosure statements filed 08/17/2020, have been placed in the application file, but the information referred to therein has not been considered, because no copy was provided for the lined through references.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any specific references in the IDS 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (WO 2013/114214), as disclosed in the IDS dated 08/17/2020, hereinafter Spence.
Regarding claim 1, Spence discloses a coiled anchor (72) for implanting a prosthetic valve in a native mitral valve of a heart ([0021], Lines 1-2), the coiled anchor (72), illustrated in Figures 1F and 1G, comprising a first turn (108); a second turn (104) connected to the first turn; and a third turn (104) connected to the second turn; wherein the coiled anchor is configured to be implanted at the native mitral valve (44) with the second and third turns (104) positioned in a left ventricle (10) of the heart and around the valve leaflets (38, 42) of the native mitral valve and with the first turn (108) positioned in a left atrium (46) of the heart and spaced apart from valve leaflets of the native mitral valve; and though it is not specifically disclosed that the first turn is the sole turn of the coiled anchor positioned in the left atrium, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step; and additionally, Spence states that the illustrated/described arrangement can be varied and that there may be “any number of coils 104, 108 as the operator sees fit” ([00113], Lines 4-5), thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate number of coils positioned in the left atrium, including only a first turn/one coil, based on patient anatomy and/or the intended use/treatment of the device.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality, to the parameter of the first turn being the sole turn positioned in the left atrium; in fact, the originally filed specification is completely silent regarding this parameter, i.e. that the first turn is the sole turn positioned in the left atrium.  Moreover, the last three lines of paragraph [0039], of the originally filed specification of the current application at hand, state “a different combination of turns can be positioned in the left atrium 82 and left ventricle 84, based on the application as desired by the practitioner”, thereby further evidencing the above mentioned parameter being a mere matter of normal design choice, not involving a novel inventive step.  It is also to be noted, as previously mentioned, that in a device/apparatus claim only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device; thus, in the instant case, the coiled anchor (72) of Spence meets all the structural limitations set forth in the claim and is capable, i.e. has the physical/structural ability, of meeting the intended use parameter of the first turn being the sole turn positioned in the left atrium.
Regarding claims 2 and 3, Spence discloses the coiled anchor of claim 1, wherein both of the second and third turns (104) of the coiled anchor are configured to compress the valve leaflets (38, 42) of the native mitral valve against an outer surface of an expanded frame (126) of the prosthetic valve (120), while the first turn (108) is configured to be spaced apart from the outer surface of the frame, illustrated in Figure 1J ([00122], Lines 3-6 & [00126], Lines 2-4 and 7-9).
Regarding claim 4, Spence discloses the coiled anchor of claim 2, wherein the first turn (108) does not engage an inner wall (46a) of the left atrium (46) when the frame is expanded, illustrated in Figure 1H.
Regarding claim 5, Spence discloses the implant of claim 2, wherein an axial distance between a centerline of a cross-section of the first turn (108) and a centerline of a cross-section of the second turn (104) is greater than a second axial distance between the centerline of the cross-section of the second turn (104) and a centerline of a cross- section of the third turn (104), illustrated in Figures 1G-1J ([00114], Line 1).
Regarding claim 6, Spence discloses the implant of claim 2, wherein the frame, of the prosthetic valve (120), is expandable to a diameter that is greater than a diameter of the second or third/middle turn when the coiled anchor (72) is unbiased, illustrated in Figure 1H ([0031], Lines 3-8 & [00129], Lines 16-18).
Regarding claim 7, Spence discloses the implant of claim 2, wherein the frame is covered by a cover layer ([00143], Last 4 Lines & [00212], Lines 14-16).
Regarding claims 8 and 11, Spence discloses a system comprising a coiled anchor (72), illustrated in Figures 1F and 1G, that comprises a first turn (108); a second turn (104) connected to the first turn; and a third turn (104) connected to the second turn; wherein the coiled anchor is configured to be implanted at the native mitral valve (44) with the second and third turns (104) positioned in a left ventricle (10) of the heart and around the valve leaflets (38, 42) of the native mitral valve and with the first turn (108) positioned in a left atrium (46) of the heart and spaced apart from valve leaflets of the native mitral valve; a valve prosthesis (120) comprising an expandable frame (126) and a prosthetic valve (122, 124) secured in the expandable frame (126), illustrated in Figure 1J ([00126], Lines 3-4); the expandable frame (126) configured to be expanded to a diameter in an inner space defined by the second and third turns (104) of the coiled anchor (72) such that the expandable frame compresses the valve leaflets (38, 42) of the native mitral valve between the outer surface of the frame (126) and both of the second and third turns (104), illustrated in Figures 1H and 1J ([00122], Lines 3-6 & [00126], Lines 7-9); and though it is not specifically disclosed that the first turn is the sole turn of the coiled anchor positioned in the left atrium, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step; and additionally, Spence states that the illustrated/described arrangement can be varied and that there may be “any number of coils 104, 108 as the operator sees fit” ([00113], Lines 4-5), thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate number of coils positioned in the left atrium, including only a first turn/one coil, based on patient anatomy and/or the intended use/treatment of the device.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality, to the parameter of the first turn being the sole turn positioned in the left atrium; in fact, the originally filed specification is completely silent regarding this parameter, i.e. that the first turn is the sole turn positioned in the left atrium.  Moreover, the last three lines of paragraph [0039], of the originally filed specification of the current application at hand, state “a different combination of turns can be positioned in the left atrium 82 and left ventricle 84, based on the application as desired by the practitioner”, thereby further evidencing the above mentioned parameter being a mere matter of normal design choice, not involving a novel inventive step.  It is also to be noted, as previously mentioned, that in a device/apparatus claim only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device; thus, in the instant case, the coiled anchor (72) of Spence meets all the structural limitations set forth in the claim and is capable, i.e. has the physical/structural ability, of meeting the intended use parameter of the first turn being the sole turn positioned in the left atrium.
Regarding claim 9, Spence discloses the system of claim 8, wherein the first turn (108) is configured to be spaced apart from the outer surface of the frame when the frame is expanded, illustrated in Figure 1J ([00122], Lines 3-4).
Regarding claim 10, Spence discloses the system of claim 8, wherein the coiled anchor (72) is configured such that the first turn (108) does not engage an inner wall (46a) of the left atrium (46) when the frame is expanded, illustrated in Figure 1H.
Regarding claim 12, Spence discloses the system of claim 8, wherein an axial distance between a centerline of a cross-section of the first turn (108) and a centerline of a cross-section of the second turn (104) is greater than a second axial distance between the centerline of the cross-section of the second turn (104) and a centerline of a cross- section of the third turn (104), illustrated in Figures 1G-1J ([00114], Line 1).
Regarding claim 13, Spence discloses the system of claim 8, wherein the frame, of the prosthetic valve (120), is expandable to a diameter that is greater than a diameter of the second or third/middle turn when the coiled anchor (72) is unbiased, illustrated in Figure 1H ([0031], Lines 3-8 & [00129], Lines 16-18).
Regarding claim 14, Spence discloses the system of claim 8, wherein the frame is covered by a cover layer ([00143], Last 4 Lines & [00212], Lines 14-16).
Regarding claim 15, Spence discloses the system of claim 8, further comprising a clip configured to hold respective ends of the valve leaflets (38, 42) of the native mitral valve together ([00201], Lines 1-2).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Spence as applied to claim 8 above, and in view of McGuckin, Jr. et al. (US Patent No. 6,676,698), as disclosed in the IDS dated 08/17/2020, hereinafter McGuckin.
Regarding claim 16, Spence discloses the system of claim 8, but does not teach an outer surface of the expandable frame of the prosthetic valve comprising at least one cutting surface.
	However, McGuckin teaches an expandable vascular device (10) which comprises at least one cutting surface (29, 41, 43), illustrated in Figures 1-7 (Column 9, Lines 49-51).  It is to be noted that that surfaces (29, 41, 43) are disclosed to be penetrating tips that pierce a vessel wall, and the act of piercing is a subset of cutting; furthermore, since the cutting surfaces (29, 41, 43) are sharp enough to pierce tissue, they would also be capable of cutting tissue if moved/dragged along tissue surface.  The cutting surfaces (29, 41, 43) pierce and penetrate vessel walls, thereby aiding to prevent movement and securely retaining the device in the vessel wall (Column 9, Lines 50-58).
	In view of the teachings of McGuckin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the expandable frame of the prosthetic valve of Spence to have at least one cutting surface, in order to aid in preventing movement and securely retaining the implant in place.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,016,272 and claims 1-14 of U.S. Patent No. 10,653,519. Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims set forth similar limitations of a coiled anchor comprising first, second and third/upper, central and lower turns implantable in a native mitral valve, wherein at least the second/central turn is in the left ventricle and around native valve leaflets.  It is to be noted omission in the current application, of the additional structure and/or methods set forth in the claims of U.S. Patent No. 10,016,272 and U.S. Patent No. 10,653,519, with subsequent loss of their function, would have been obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774